Citation Nr: 0528330	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02- 15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from June 1989 to August 1989, 
December 1990 to May 1991, and from August 1991 to January 
1992.  She also had additional inactive duty with the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The case was previously before the Board in May 2004, but was 
remanded for additional development.  The requested 
development has been completed, and as the decision has 
remained unfavorable to the veteran, her appeal has been 
returned to the Board for further review.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints of findings 
referable to diabetes mellitus during any of her periods of 
active service or any period of active duty for training.  

2.  The earliest post service medical evidence of diabetes 
mellitus was in December 1997.  

3.  The currently demonstrated diabetes mellitus is not shown 
to be due to any event or incident of any of her periods of 
active service or any period of active duty for training.  





CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by active service or period of active duty for 
training; nor may it be presumed to have been incurred in any 
period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided VCAA notice by letter dated in 
June 2004.  The notice included the type of evidence needed 
to substantiate the claim for service connection, namely, 
evidence of an injury, disease, or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury, disease, or event, causing an injury or 
disease during service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.  Finally, the veteran was specifically asked to 
submit any evidence in her possession that pertains to her 
claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  

However, the actions of the RO cured the error because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of her claim, as she had the 
opportunity to submit additional argument and evidence.  

The RO waited until over a year after the notice letter was 
mailed before readjudicating the veteran's claim in a July 
2005 Supplemental Statement of the Case.  For this reason, 
the veteran has not been prejudiced by the timing of the 
notice, and no further development is needed to ensure VCAA 
compliance.  

As for content of the VCAA notices, the letter complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
all pertinent VA treatment records, and has obtained private 
medical records on the veteran's behalf.  Service medical 
records were obtained after an initial request, and a second 
attempt has been made to obtain any other service medical 
records that might exist.  

The veteran has been afforded a VA examination in conjunction 
with her claim, and a medical opinion has been obtained.  

The Board notes that the May 2004 remand recounted the 
veteran's contentions that she had been diagnosed with 
diabetes mellitus by a civilian physician, but that she was 
unable to obtain the records because they had been destroyed 
in an office flood.  

These contentions were contained in the September 2002 
Substantive Appeal, where she further stated that all medical 
records dated prior to 1993 had been destroyed in this flood.  
The May 2004 remand requested that the veteran be 
specifically informed that she "[might] identify the 
physician who diagnosed her diabetes mellitus so that 
information or evidence [might] be sought from that 
individual."  

In response to the May 2004 remand, the RO mailed the veteran 
a June 2004 letter.  Although this letter did not 
specifically ask the veteran to identify the particular 
doctor referred to in her substantive appeal, it did ask that 
she identify "[m]edical evidence from hospitals, clinics, 
and private physicians of treatment since service."  

It also informed the veteran that if she wanted the RO to 
obtain any records on her behalf, she should return the 
enclosed forms authorizing release of information.  

The Board notes that the veteran did not submit any response 
to the June 2004 letter.  The Board finds although the 
wording of the June 2004 letter was not exactly as requested, 
it was close enough that the veteran would have known to 
identify the doctor who she contends initially diagnosed her 
diabetes mellitus.  

The Board further notes that "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to notify and the duty to assist provisions of the 
VCAA have been met.  


Service Connection

The veteran contends that she developed diabetes mellitus 
during active service.  She states that she was diagnosed 
with this disability by a private doctor prior to her 
discharge.  

She also argues that she experienced symptoms consistent with 
diabetes during service, and that the diagnosis is supported 
by contemporaneous laboratory results.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of diabetes 
mellitus during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A careful review of the veteran's service medical records 
shows that they are negative for a diagnosis of diabetes 
mellitus.  A June 1989 urinalysis showed that glucose was in 
the expected range.  A July 1990 urinalysis stated that the 
glucose was negative.  

The veteran's service medical records also contain the 
results of a September 1992 urinalysis obtained after active 
duty when she was still a member of the National Guard.  The 
results stated that glucose was negative.  

The December 1996 private medical records indicate that the 
veteran was admitted with a diagnosis of depression.  Her 
past medical history was significant for fibrocystic breast 
disease, but was otherwise negative.  Her family history was 
significant for diabetes and hypertension.  

Although this summary notes that laboratory results were not 
yet available, laboratory data obtained during this 
hospitalization show that the results of a hematology profile 
were all within the expected ranges.  A routine urinalysis 
states that glucose was negative.  

The private medical records dated in December 1997 note that 
the veteran was diabetic.  

The February 1998 private medical records state that the 
veteran had a four-year history of non-insulin dependent 
diabetes mellitus.  

The April 1999 private medical records indicate that the 
veteran has a history of diabetes of at least four years in 
duration.  

The VA treatment records dated from March 2000 to February 
2001 show that the veteran was seen for a variety of 
complaints, including diabetes mellitus.  

The veteran was afforded a VA examination in December 2004.  
The claims folder was reviewed by the examiner.  The examiner 
stated that the veteran had been diagnosed with diabetes 
while in the reserves, but not while on active duty.  She had 
been diagnosed after decreased blood sugar episodes at drill.  
She had diabetic ketoacidosis once in 1994.  

Following the examination, the diagnosis was that of Type 2 
diabetes mellitus, non-insulin requiring.  The examiner 
opined that the likely etiology of the veteran's diabetes 
mellitus was gene transfer from her family as well as insulin 
resistance related to obesity.  

It was less than at least as likely as not that the diabetes 
was etiologically related to her military service, as 
diabetes had not been related to stress.  It had been related 
to family preponderance as well as lifestyle, which currently 
likely led to her condition and the diagnosis of diabetes 
mellitus.  

The Board finds that service connection for diabetes mellitus 
is not warranted.  The service medical records do not contain 
a diagnosis of diabetes mellitus, and the laboratory findings 
recorded during this period were normal.  

Furthermore, the medical records for the first year following 
discharge from active service are also negative for treatment 
or a diagnosis of diabetes mellitus.  The September 1992 
urinalysis was negative.  

The Board finds the December 1996 hospital report to be very 
probative.  It would appear to the Board that, if the 
December 1996 examiner were to find it significant to note 
the family history of diabetes mellitus, he would have 
certainly noted a current diagnosis of the same disability.  

The initial diagnosis of diabetes mellitus is in December 
1997.  The February 1998 records report that the veteran had 
a four-year history of this disability.  Although the other 
medical records do not support this history, it must be noted 
that if the Board were to accept this statement at face 
value, it places the onset of the diabetes mellitus more than 
two years after the veteran's discharge from service, and 
more than one year after the end of the presumptive period.  

Finally, the December 2004 VA examiner reviewed the record, 
and determined that diabetes mellitus was not diagnosed until 
after the end of active service.  The examiner opined that 
the diabetes was probably the result of family history and 
obesity, and that it was not related to active service.  

Therefore, the preponderance of the evidence is against the 
veteran's claim, and service connection is not established.  



ORDER

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


